   Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 1 of 11 PageID# 2




                     IN THE UNITED STATES DISTRICT COURT FOR THE

                              EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division



 UNITED STATES OF AMERICA
                                                        UNDER SEAL
                v.

 ENOEL COMSTI,
                                                        Case No. 1:21-mj-223
 a/k/a EJ,

                Defendant.


AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Brandon G. Strait, being duly sworn, depose and state as follows:

                                       INTRODUCTION

       1.      This affidavit is being submitted in support of an application for a criminal

complaint and arrest warrant for ENOEL COMSTI, a/k/a EJ. I submit that the evidence described

in this affidavit establishes probable cause to believe that, on or about August 9, 2020, within the

Eastern District of Virginia, COMSTI tampered with evidence, and aided and abetted the same, in

violation of Title 18, United States Code, Sections 1512(c) and 2.

       2.      This affidavit is for the limited purpose of obtaining a criminal complaint and an

arrest warrant. The information contained in this affidavit is not intended to include each and

every fact and matter observed by me or known to the government.

                                  AFFIANT’S EXPERIENCE

       3.      I am a duly appointed Special Agent of the Federal Bureau of Investigation (“FBI”)

and have been so employed since January 2006. I am currently assigned to CR-14 of the

Washington Field Office’s Criminal Investigative Division and primarily investigate drug
   Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 2 of 11 PageID# 3




diversions. As an FBI Special Agent, I have received extensive training in the enforcement of the

criminal laws of the United States, as well as extensive training in criminal investigations. I have

conducted and participated in numerous investigations involving unlawful narcotics diversion and

distribution. During these investigations, I have been involved in the application for and execution

of many arrest and search warrants for narcotics related offenses, resulting in the arrest,

prosecution, and conviction of numerous individuals, and the seizure of controlled substances,

illegal drug proceeds, and other evidence of criminal activity.          Through my training and

experience, I am familiar with the use, effects, and methods of distribution of controlled

substances.

       4.      The facts and information contained in this affidavit are based on my personal

knowledge of the investigation and information obtained from other state and federal law

enforcement officers. All observations not personally made by me were relayed to me by the

individuals who made them or are based on my review of reports, documents, interviews, cell

phone downloads, results of search warrants, administrative subpoenas, and other physical

evidence obtained during the course of this investigation.

                                         BACKGROUND

       5.      Since August 2020, investigators from the Fairfax County Police Department

(“FCPD”) and subsequently the FBI have been investigating the events which led to the fatal

overdose of a female, hereinafter referred to as “Victim-1,” on August 9, 2020. Victim-1 resided

in Los Angeles, California prior to her death. On August 8 and 9, 2020, however, Victim-1 was

in Fairfax County within the Eastern District of Virginia visiting her friend, hereinafter referred to




                                                  2
     Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 3 of 11 PageID# 4




as “Unindicted Co-Conspirator-1´ (“UCC-1”)1 when she fatally overdosed at UCC-1 ’s

residence located on the 9000 block of Peach Blossom Trail in Lorton, Virginia.

          6.    Based on an autopsy that was conducted on Victim-1, and according to the medical

examiner’s report dated September 28, 2020, Victim-1’s cause of death was identified as “fentanyl

intoxication.”

          7.    Fentanyl is a powerful synthetic opioid which is 50 to 100 times stronger than

morphine. The Drug Enforcement Administration (“DEA”) classifies fentanyl as a Schedule II

controlled substance. As such, fentanyl has a high potential for abuse, with use potentially leading

to severe psychological or physical dependence. Medical practitioners use fentanyl to treat

patients with severe pain and/or manage pain after surgical procedures. Fentanyl is also used to

treat chronic pain patients who have developed tolerance to other opioids.

          8.    Alprazolam, commonly known as the brand name “Xanax,” is a prescription

medicine used to treat anxiety disorders, depression, and panic disorders. The DEA classifies

Alprazolam as a Schedule IV controlled substance.

          9.    I am aware that counterfeit prescription drugs are sold on the dark web. I am also

aware that for those seeking to obtain Xanax in a non-traditional setting (i.e., a medical office

visit), Xanax can be purchased on the dark web among other places. Counterfeit prescription drugs

may contain mixtures of non-pharmaceutical substances that are laced with fentanyl. These

fentanyl-laced substances are pressed into pills which bear the traditional markings of legitimate

prescription pills such as Xanax pills, or “bars” which is a slang term for the pills because of their

shape. This often makes it difficult for purchasers to know if the Xanax “bars” they have obtained




1
    UCC-1 is referred to herein in the masculine regardless of true gender.
                                                  3
   Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 4 of 11 PageID# 5




are legitimate prescription medication or counterfeit pills. Consuming counterfeit Xanax laced

with fentanyl can lead to death.

       10.     Heroin is an illegal, highly addictive drug processed from morphine, a naturally

occurring substance extracted from the seed pod of certain poppy plants. The DEA classifies

heroin as a Schedule I controlled substance. Heroin can be a white or brown powder, or a black

sticky substance known as black tar heroin. Heroin is routinely introduced into the body via

snorting, smoking and/or injecting. Based on my experience working on similar investigations,

“heroin” may be laced or replaced with fentanyl. Fentanyl-laced heroin has contributed to the

recent increase in overdose deaths locally.

                            SUMMARY OF PROBABLE CAUSE

       Date of Victim-1’s Death – August 9, 2020

       7.      On August 9, 2020, at approximately 5:51 p.m., UCC-1 telephonically contacted

911 emergency dispatch requesting an ambulance at his residence and he stated Victim-1 was not

waking up. UCC-1 told the dispatcher that he could not tell if Victim-1 was breathing and

indicated that it appeared that Victim-1 was biting her tongue. UCC-1 told the dispatcher that he

believed Victim-1 may be diabetic and confirmed to dispatch that it was possible Victim-1 was

having a diabetic emergency. UCC-1 denied Victim-1 using alcohol and/or drugs, but stated that

she had smoked weed “here and there.” After being questioned by dispatch, UCC-1 denied that

there was a possibility that Victim-1 had overdosed.

       8.      Investigators arrived on the scene and interviewed UCC-1. UCC-1 informed

investigators that the previous day, August 8, 2020, he picked up Victim-1 from

Baltimore/Washington International Thurgood Marshall Airport at around 8:00 p.m. UCC-1 stated

he then brought her back to his residence where they watched movies until approximately 3:00



                                                4
    Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 5 of 11 PageID# 6




a.m. on August 9, 2020, at which time Victim-1 went to sleep. UCC-1 stated that he checked on

Victim-1 in the early afternoon of August 9, 2020 and believed she was still sleeping. Later in the

afternoon, he checked on her again and found her unresponsive. UCC-1 indicated that Victim-1

was a religious person and did not drink or do drugs to his knowledge.

       9.        While at the scene, investigators found and seized Victim-1’s cell phone and were

able to unlock the device using the four digits corresponding to Victim-1’s birth month and day,

“0810.” Investigators reviewed the contents of text messages between Victim-1 and UCC-1.

Based on messages exchanged between the two parties, law enforcement was able to determine

that UCC-1 utilized telephone number 202-***-8268 which was saved in Victim-1’s telephone

under a name commonly used by UCC-1.              Messages between Victim-1 and UCC-1 were

exchanged in the days leading up to Victim-1’s death, and messages in Victim-1’s phone between

UCC-1 and Victim-1 went back as far as May 8, 2020.

       10.       In the text messages leading up to Victim-1’s visit to Virginia, UCC-1 talked with

Victim-1 about obtaining various narcotics, including “X” (Ecstasy), Acid, Xanax, “Molls” (Molly

or MDMA), and “H” (Heroin). After investigators confronted UCC-1 with the contents of the text

messages, UCC-1 stated that he knew “it look[ed] bad,” but indicated that there would not be any

illegal substances in Victim-1’s system.

       11.       Items seized during the search of UCC-1’s residence included UCC-1’s cell phone,

Naloxone,2 a device for administering Narcan known as a Narcan plunger, and other drug

paraphernalia.



                               
2
 Naloxone, widely known as the common brand name “Narcan,” is a medication which is used to
block the effects of opioids by countering the decrease in breathing by those who have overdosed
on opioid narcotics. Narcan is generally prescribed to patients who have known addictions to
opioids. Narcan is generally administered nasally or via muscle injections.
                                                 5
   Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 6 of 11 PageID# 7




       Analysis of Victim-1’s Cell Phone

       12.     On August 10, 2020, Victim-1’s cell phone, which utilized telephone number 213-

***-0806, was forensically extracted and analyzed by investigators from FCPD. Analysis of the

extraction revealed extensive conversations between Victim-1 and UCC-1. In these messages the

two parties discussed different drugs Victim-1 wanted UCC-1 to obtain in anticipation of her visit

to Virginia for her birthday which was August 10. In part, the following conversation took place

on July 6, 2020:

        Victim-1:      So when I come over on my bday I want you to get me something
        Victim-1:      I need you to find out the prices for
        UCC-1:         Anything
        Victim-1:      Ecstacy pills/shroomms/acid
        Victim-1:      Lmao
        UCC-1:         Really? Lol
        Victim-1:      Yup
        UCC-1:         I got acid already. I have two tabs
        Victim-1:      I also wanna try one of those pills that Gia gets stupid on
        Victim-1:      I wanna see the hype of that pill
        UCC-1:         I was saving one for Gia but….
        Victim-1:      Lmao
        Victim-1:      Nah Gia dont need it
        UCC-1:         It doesn’t look like it’s gonna happen
        Victim-1:      Save it for my bday
        UCC-1:         I would love to try it with you MY FIRST TIME
        Victim-1:      What other drugs are safe to use? Lol
        UCC-1:         Have you ever try acid?
        UCC-1:         I know you did the other two things
        UCC-1:         Oxy that’s like baby???? H lol
        Victim-1:      Okay 1 pill of those
        Victim-1:      I am going to try all those small drugs
        Victim-1:      No hard drugs
        Victim-1:      No H
        UCC-1:         Lol okay but we have to spread them out
        Victim-1:      No Coke
        UCC-1:         I wouldn’t let you try H
        Victim-1:      Good
        UCC-1:         Coke maybe but definitely not cr@ck
        Victim-1:      Nope
        Victim-1:      Coke maybe

                                                6
   Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 7 of 11 PageID# 8




        Victim-1:       Just a small hit
        UCC-1:          When you get, you’ll know what you want to try and what you don’t
                        wanna try
        Victim-1:       What else can you get?
        UCC-1:          I can get anything if you give me a heads up lol
        Victim-1:       Idk what else is there lol
        UCC-1:          Lately I’ve just been getting everything off the internet tbh lol
        Victim-1:       1. 1 ecstacy pill/1 Molly 2. Acid 3. Shrooms 4. Oxy 5
        Victim-1:       Internet o.o
        UCC-1:          You wanna try 5 things?
        Victim-1:       Yeah 5
        UCC-1:          Internet is usually safer (IF U KNOW WHAT YOUR DOING)
        Victim-1:       6 cuz coke too.


       13.     UCC-1 further told Victim-1 that he believed he could purchase everything for less

than $100 and continued to talk about the prices of different drugs. UCC-1 sent the following

message to Victim-1 on July 6, 2020: “1. ecstasy 2. Shrooms 3. Acid (check/got it) 4. Oxy 5. Coke

(check/got it) 6. Bars/Xanax (check/got it).”

       14.     On August 7, 2020, UCC-1 and Victim-1 engaged in text communications

regarding drugs and UCC-1 told Victim-1 the order in which they should take the drugs. UCC-1

sent the following text message to Victim-1: “I might order some more acid. I’m thinking we do

acid first, then Xanax, the x or molls….or it doesn’t matter the order lol maybe do acid twice or

nah? Maybe I’ll get shrooms but I hear it taste nasty.” Victim-1 replied “Umm I don’t like the trip

of shrooms,” to which UCC-1 responded, “You like edibles? All of those are SUPER STRONG.

Got those, the acid, the Xanax, the [emoji], the h which I’m not letting you do lol. I’m just missing

the x or molls.”

       15.     During the course of their conversations in the month leading up to Victim-1’s visit

to Virginia and eventual death, UCC-1 identified a number of individuals whom he had, or could,

purchase various drugs from.



                                                 7
   Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 8 of 11 PageID# 9




       Analysis of UCC-1’s Phone

       16.      On August 17, 2020, a magistrate judge in Fairfax County in the Commonwealth

of Virginia authorized a search warrant for UCC-1’s cell phone seized from him on August 9,

2020. On that same date, investigators performed a forensic extraction of the phone. After

reviewing the forensic extraction, investigators identified a male (this identified male will be

hereinafter referred to as “IM-1”), utilizing telephone number 571-***-3004, and COMSTI,

utilizing telephone number 571-***-6140, as two individuals who had significant telephonic and

text message conversations with UCC-1 on the day of Victim-1’s death.

       17.      Review of the forensic extraction revealed a conversation between IM-1 and UCC-

1 in which UCC-1 asked IM-1 if one can overdose on “bars.” As noted above, “bars” can be a

slang for Xanax pills. At approximately 3:27 p.m., approximately two hours and twenty-four

minutes before UCC-1 called 911 dispatch, IM-1 and UCC-1 had the following exchange:

        UCC-1:                                      Can u od
        IM-1:                                       I was gonna go while she was in the shower
        UCC-1:                                      From bars?
        IM-1:                                       Takes a lot
        IM-1:                                       Like 5-8
        UCC-1:                                      My only had half a bar
        UCC-1:                                      My friend only had half a bar
        UCC-1:                                      But it was her first time
        IM-1:                                       Damn I use to pop like 3
        UCC-1:                                      She not working up tho

        IM-1:                                       I would just take cold shower to get up in
                                                    the morning
        UCC-1:                                      I’m worry

        IM-1:                                       Is she breathing


       18.      The review of the forensic extraction also revealed that COMSTI met with UCC-1

on August 9, 2020 prior to UCC-1 calling 911 dispatch. At approximately 4:17 p.m. on August 9,


                                               8
  Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 9 of 11 PageID# 10




2020, UCC-1 called COMSTI. At approximately 4:22 p.m., approximately 1 hour and 29 minutes

before UCC-1 called 911 dispatch, COMSTI texted UCC-1 that he was on his way. UCC-1 asked

for an “eta” and COMSTI replied “14 min.”

       19.     Between approximately 4:17 p.m. DQG 8:55 p.m. on August 9, 2020, UCC-1

and COMSTI engaged in text conversations.              In these messages, UCC-1 acknowledged

Victim-1’s death, COMSTI coached UCC-1 on what to tell police to avoid “self

incriminating [him]self,” and the two parties discussed removing drug paraphernalia from

UCC-1’s residence prior to police arriving.

       20.    At approximately 5:37 p.m. on August 9, 2020, UCC-1 wrote to COMSTI “Why is

this happening smfh.” I know that “smfh” is shorthand slang for “shaking my fucking head.” At

approximately 5:54 p.m., COMSTI wrote, “I donat know shoot man umm not a doctor.” Later in

the evening, at approximately 8:44 p.m., UCC-1 wrote, “It is all my faulth tho.” UCC-1 then sent,

“Why canat I ever be the one 2 die.”

       21.    At approximately 8:05 p.m. on August 9, 2020, after UCC-1 had initially spoken

with police, the following text conversation took place between UCC-1 and COMSTI:

         UCC-1:            The said they need me cuz they need to question me more smfh
         COMSTI:           I woke up, she was dead, thatas all I know
         COMSTI:           Say it and do NOT offer any more potential information further than
                           that.
         COMSTI:           ANY thin more than that is potentially self incriminating yourself.


       22.     At approximately 8:10 p.m. on August 9, 2020, UCC-1 sent COMSTI the following

text message: “The thing I forgot I miss is a crack pipe but everything I know I got rid of.”

       23.     At approximately 8:55 p.m. on August 9, 2020, COMSTI sent UCC-1 the following

text messages: “Man why did you call me out here instead of an ambulance?” “I got nothing out

of this except soaked in rain water, sweat, stressed, two flat tires and two pinches of dirt to shoot.”

                                                  9
  Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 10 of 11 PageID# 11




I know that “two pinches of dirt to shoot” refers to heroin. Based on an interview with COMSTI

described in further detail below, on August 9, 2020 UCC-1 provided COMSTI with heroin as

payment for assisting UCC-1 with cleaning up the scene of Victim-1’s death earlier that day.

       Interview of COMSTI

       24.    On January 6, 2021, investigators conducted a consensual interview of COMSTI

regarding the events which transpired on August 9, 2020. COMSTI recalled receiving a phone

call from UCC-1 and being told by UCC-1 that he could not tell if Victim-1 was breathing and that

UCC-1 needed help. UCC-1 told COMSTI that he (UCC-1) had given Victim-1 a Xanax bar but

did not think that Xanax would have had that type of effect on Victim-1.

       25.    COMSTI indicated that UCC-1 called him as opposed to someone else because

UCC-1 thought of COMSTI as “some type of doctor,” because COMSTI had previously

administered Narcan to another female who had overdosed at UCC-1’s residence. COMSTI stated

that he could not tell if Victim-1 was breathing and that he gave Victim-1 Narcan but it became

evident to COMSTI that Victim-1 was already dead.

       26.    After COMSTI administered the Narcan without positive effects, UCC-1 attempted

to clean up the residence of all drugs and drug paraphernalia. COMSTI believed that UCC-1 took

the paraphernalia out of the residence in the pocket of UCC-1’s pants. COMSTI then started to

drive UCC-1 to a storage unit but COMSTI’s vehicle got two flat tires within walking distance of

the facility before arriving. COMSTI believed UCC-1 used that storage unit to stash drugs and

drug paraphernalia that UCC-1 had taken from the residence.

       27.    COMSTI explained that UCC-1 was his dealer of heroin for a period of time and

that, in exchange for COMSTI’s help on August 9, 2020, UCC-1 provided him with heroin as

payment.



                                               10
Case 1:21-mj-00223-TCB Document 2 Filed 07/02/21 Page 11 of 11 PageID# 12




              Digitally signed by John F.
 John F.      Anderson
              Date: 2021.07.02 11:03:16
 Anderson     -04'00'
